Citation Nr: 1821470	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-21 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1963 to November 1966.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2013 rating decision in which the RO, inter alia, granted the Veteran's claim for service connection for coronary artery disease and assigned an initial rating of 10 percent, effective October 18, 2013.  In December 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2014 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

As the Veteran disagreed with the initial rating assigned following the award of service connection for coronary artery disease, the Board has characterized his claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In October 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript has been associated with the record.  

In December 2015, the Board remanded the claim on appeal for further action.  After accomplishing further action, the agency of original jurisdiction (AOJ) continued to deny the claim, and returned this matter to the Board.  

While the Veteran previously had a paper claims file, this appeal is now being processed primarily utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in a Legacy Content Manager (Virtual VA) file.  All such records have been reviewed.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.   Since the October 18, 2013 effective date of the award of service connection for coronary artery disease, the Veteran's disability has not been shown to be  manifested by a workload of greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, nor has there been evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for service-connected coronary artery disease are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.21, 4.1, 4.3, 4.7, 4.31, 4.104, Diagnostic Code (DC) 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

After a substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

Here, VCAA-compliant notice was provided to the Veteran in connection with prior service connection claims.  

After the award of service connection for coronary artery disease, and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Nonetheless, the SOC set forth the applicable criteria for higher ratings for heart disease  (the time and form of which suffices, in part, for Dingess/Hartman).  Notably, the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists, primarily, of VA examination reports.  Also of record and considered in connection with the appeal is the transcript of the Veteran October 2015 Board hearing, along with written statements by the Veteran and his representative on his behalf.  The Board finds that no further action on the claim, prior to appellate consideration, is required.

As noted, the Veteran was afforded opportunity to present oral testimony before the Board.  During the October 2015 hearing, the undersigned Veterans' Law Judge identified the issue on appeal.  Also, information was elicited regarding the Veteran's current symptoms and treatment, and as to and the existence of any outstanding medical records pertinent to the severity of his service-connected coronary artery disease.  Although the Board did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  After the hearing, the Board sought additional development of the claims in the December 2015 remand, as a result of which  additional pertinent evidence was subsequently added to the record.  The hearing was legally sufficient.  See 38 C.F.R. § 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In the December 2105 Board remand, the Board directed the AOJ to send the Veteran a request for authorization to obtain additional evidence pertinent to the claim on appeal, obtain updated VA treatment records, and provide the Veteran with a new VA examination.  The AOJ obtained updated VA treatments records and the Veteran was provided with additional duty to assist notice in February 2016.  Notably, there is no indication of an outstanding  privata medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.  The Veteran was afforded an additional VA examination in March 2016; and, for reasons expressed in more detail, below, the Board finds that the March 2016 examination and report are adequate for rating purposes.  Finally, after the receipt of additional evidence, the AOJ reajudicated the claim.  The Board thus finds that, as the requested development has been accomplished, to the extent possible, no further action to ensure compliance with those remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  As such, there is no prejudice to the Board proceeding to decision on the claim on appeal at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here,  the appeal emanates from a request for higher rating following the award of service connection, evaluation of the medical evidence since the effective date of the award, and consideration of the appropriateness of staged rating (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

Under Diagnostic Code 7005, a 10 percent rating is warranted where a workload of greater than 7 metabolic equivalent units (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where continuous medication is required.  For a 30 percent rating, the evidence must show that a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram (ECG), or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure; or where a workload of  3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. §§ 4.104, Diagnostic Code 7005.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

On VA examination in November 2013, rhe examiner did not provide an exercise test because the Veteran denied experiencing symptoms with any level of physical activity.  However, the examiner did not provide any explanation as to why the exercise test was not conducted.  Also, despite the fact that the examiner did not find cardiac hypertrophy or dilatation on an echocardiogram or X-ray, he did not test for electrocardiogram.  

Given the above-noted deficiencies, and following the October 2015 Board hearing during which the Veteran alleged that his coronary artery disease symptoms had worsened,, he was afforded another a VA examination in March 2016.The Veteran was then described as being able to vacuum, do his laundry and mop his floors.  Reportedly, he used to do his own lawn mowing but hired someone last year to do that due to problems with dyspnea on exertion and particularly pain in his hip and back.  The Veteran noted occasional dizziness and lightheadedness.  He indicated that he  shoveled snow in the winter, but needed  a short break after a few scoops due to shortness of breath, not chest discomfort.  He also alleged a smothering sort of feeling where it felt  like someone held a pillow over his face.  The Veteran also reported  that he recently walked up two flights of stairs at the courthouse and had to stop for rest along the way.

The VA examiner described these symptoms as stable and unchanging since the myocardial infarction that caused the coronary artery disease in 2012.  She also found the Veteran to only be dyspneic when bending over to put his shoes and socks on and off, which is consistent with his increased abdominal girth.  In regards to the smothering sensation and dizziness, the examiner opined that they are not symptoms of any cardiac issues because they are not related to exertion.

Again, the Veteran was not given an exercise stress test to determine his METs limitation, but the VA examiner noted that it was because the Veteran had difficulty walking due to his hips, back and knees.  The VA examiner decided that the exercise stress test was not required as part of the Veteran's current treatment and was not without significant risk.  Instead, he performed an interview-based METs test where the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity.  

The VA examiner concluded that her review of the evidence and the examination shows that the Veteran's coronary artery disease had not changed in severity since his myocardial infarction in 2012.  The Veteran reported to the VA examiner that his symptoms have not changed since his heart attack and he has not required any new medication or cardiac work-up.

The Board acknowledges that that  in a March 2018 Informal Hearing Presentation, the Veteran's representative argued that, because the March  2016 examiner did not provide METs levels based on an exercise stress test, the examination is inadequate.  However, as noted above,  38 C.F.R. § 4.104 Note (2) stipulates that if a determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity that results in dyspnea, fatigue, angina, dizziness or syncope may be used (specifically mentioning the examples of slow stair climbing or shoveling snow).  Considering that, in this case, the VA examiner explained why  exercise stress test was not needed or appropriate (for medical reasons due to other disabilities), and d made an estimation based on other evidence, the Board finds the examination report is adequate for evaluation purposes.

In sum, , pertinent to this claim, as indicated above, medical evidence reflects that the Veteran has experienced symptoms of dyspnea , but more likely as a result of his increased abdominal girth than cardiac issues, and other symptoms not related to exertion.  Moreover, based on the Veteran's other, unrelated medical issues, the VA examiner noted that METs testing was not r appropriate, or required, and concluded, based on consideration of other evidence (to include the Veteran's own reports), that the Veteran did not experience symptoms attributable to a cardiac condition with any level of physical limitation.  Further, the Veteran did not report, and the examiner did not note, any episodes of congestive heart failure, cardiac hypertrophy, or cardiac dilatation on electrocardiogram, echocardiogram or X-ray.  There is no other competent, probative evidence demonstrating that the criteria for a rating in excess of 10 percent have been met at any time.  See 38 C.F.R. § 4.104, DC 7005.  

For all the foregoing reasons, the Board concludes that there is no basis for staged rating of the disability under consideration, and that the  claim for an initial disability rating in excess of 10 percent for service-connected coronary artery disease must be denied.    In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As a final point, the Board notes that, in conjunction with the higher rating claim under consideration, the Veteran has not raised any other related issues, nor have any other such issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial rating in excess of 10 percent for service-connected coronary artery disease is denied.  




____________________________________________
JACQUELINE E. MONROE	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


